Citation Nr: 0314623	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  93-24 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 30 percent rating assigned 
for service-connected periodontitis, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on essentially continuous active duty from 
November 1962 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of September 1992 and December 1992 rating decisions 
of the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The case was remanded by the Board in November 1998 and May 
2001.  


FINDINGS OF FACT

The veteran failed without good cause to report for a VA 
examination, which was necessary for adjudication of his 
claim for restoration of a 30 percent rating assigned for 
service-connected periodontitis.


CONCLUSION OF LAW

The veteran's claim for restoration of a 30 percent rating 
assigned for service-connected periodontitis is denied as a 
matter of law. 38 C.F.R. 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The record reflects that the May 2001 remand by the Board 
was, in part, to insure compliance with the VCAA.  Following 
this remand, in May 2001, the veteran and his representative 
were provided with a letter that provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  Additional information was provided in the 
statement and supplemental statements of the case and in a 
letter furnished in April 2003.  The veteran has been 
notified as to what evidence the VA would obtain.  Quartuccio 
v. Principi 16 Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded an opportunity for a VA examination during 
the course of this claim and for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

Factual Background

The record reflects that service connection was established 
for controlled periodontitis, with moderate bone loss by 
rating decision in May 1992.  A 30 percent evaluation was 
assigned at that time on the basis of loss of the one or both 
sides of the condyloid process.  Evidence of record at the 
time of that rating included the service medical records that 
showed repeated periodontal surgeries involving several teeth 
and a VA compensation examination that was performed in 
January 1992.  That examination showed that the veteran's 
masticatory function was adequate at that time and that there 
were no other ancillary problems resulting from the veteran's 
dental condition.  It was noted by the examiner that the 
veteran had a history of periodontitis over many years and 
had had surgery for this twice, but was presently stabilized.  
There was moderate bone loss throughout.  The diagnosis was 
periodontitis, controlled.  

A report of Class I dental treatment, given for compensable 
service-connected dental disorders, at a VA facility, dated 
in August 1992, shows that the veteran had moderate maxillary 
bone loss secondary to periodontitis.  It was noted that he 
had recently had a crown replacement.  Oral examination 
findings included missing wisdom teeth and a fixed bridge 
between teeth numbered 7 and 11, with teeth numbered 9 and 10 
missing.  No other abnormality was reported.  

In September 1992, the RO proposed that the evaluation of the 
veteran's dental disorder be reduced from 30 percent to 
noncompensable on the basis of clear and unmistakable error 
in the initial award.  

In an October 1992 letter from the RO, the veteran was 
informed of the proposed reduction and of his rights with 
regard to the reduction.  The reduction was confirmed by 
rating decision dated in December 1992, in conformity with VA 
regulations applicable to such reductions, 38 C.F.R. § 3.105 
(2002).  

A letter was received from the veteran's treating dentist in 
March 1999.  He indicated that he had been treating the 
veteran since 1992 and that the veteran suffered from 
localized moderate to severe periodontitis involving mainly 
the maxillary left quadrant.  It was noted that the veteran 
had been receiving supportive periodontal maintenance since 
January 1992.  He had had additional surgery, in July 1996 in 
the maxillary left quadrant, teeth numbered 11 through 15, 
and had been very well maintained since then, but still 
needed to see a periodontist at least twice a year.  


An examination was conducted by VA in May 2000.  At that 
time, a review of the veteran's medical records revealed no 
significant findings.  The veteran had had periodontal 
problems since the early 1960's and that several flap 
procedures had been done in the past.  He had been seeing a 
periodontist twice per year.  Physical examination showed 
that he was missing teeth numbered 9 and 10 and they had been 
replaced with a fixed bridge.  He had moderate bone loss on 
the maxilla and slight bone loss on the mandible.  

The diagnosis was localized gingivitis with moderate 
generalized periodontal disease, which was inactive at the 
present time, but he did have several pockets that needed to 
be evaluated further.  

Of record is a periodontal evaluation performed at a VA 
facility in August 2001.  

The veteran was scheduled for VA examination by a 
periodontist in January 2003, but failed to report for the 
examination.  A review of the notification from the VA 
medical facility shows that the veteran's current address of 
record was listed.  An explanation from the veteran 
concerning his failure to report for the examination has not 
been received.

In the supplemental statement of the case, dated in February 
2003, the veteran was informed of 38 C.F.R. § 3.655.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that, during the course of the veteran's appeal, 
the law and regulations applicable to the evaluation of 
dental disabilities was changed.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  After reviewing the 
applicable regulations the Board finds that there is no 
appreciable difference given the circumstances of this case.

For loss of one or both sides of the condyloid process, a 30 
percent rating is warranted.  38 C.F.R. § 4.150, Diagnostic 
Code 9908.  

Teeth, loss of, due to loss of substance of body of maxilla 
or mandible without loss of continuity where the lost 
masticatory surface cannot be restored by suitable 
prosthesis: loss of all teeth shall be rated 40 percent.  
Loss of all upper teeth or all lower teeth shall be rated 30 
percent.  All upper and lower anterior or posterior teeth 
missing shall be rated 20 percent. All upper or lower 
anterior teeth missing shall be rated 10 percent.  All upper 
and lower teeth on one side missing shall be rated 10 
percent.  Where the loss of masticatory surface can be 
restored by suitable prosthesis a 0 percent rating is 
provided.  

Note--These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Diagnostic Code 9913.

Coronoid process, loss of: bilateral shall be rated 20 
percent, unilateral shall be rated 10 percent.  Diagnostic 
Code 9909.

Hard palate, loss of half or more: not replaceable by 
prosthesis shall be rated 30 percent. Replaceable by 
prosthesis shall be rated 10 percent. Diagnostic Code 9911.

Hard palate, loss of less than half of: not replaceable by 
prosthesis shall be rated 20 percent.  Replaceable by 
prosthesis shall be rated 0 percent. Diagnostic Code 9912.

38 C.F.R. § 3.655 (2002) provides that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record. 38 C.F.R. § 3.655(a) and (b) (2002).  
When an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied. 38 C.F.R. § 3.655(7) 
(2000).  Examples of "good cause" include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, inter alia.

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While the Ashley case dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  The 
latter case also stands for the proposition that VA need only 
mail notice to the last address of record in order for the 
presumption to attach.  Mindenhall at 274.

The Board is satisfied that the veteran was notified of the 
VA examination scheduled for January 2003 to ascertain the 
severity of any dental disorder and the consequences of his 
failure to report for the examination without good cause 
pursuant to 38 C.F.R. § 3.655.  No explanation was received 
from the veteran. T his examination was necessary in order to 
properly adjudicate the veteran's claim.  In the absence of 
evidence to the contrary, it must be concluded that he did 
not have good cause for his failure to report for the VA 
examination scheduled in January 2003.

In this circumstance the regulation is clear.  When an 
examination is scheduled in conjunction with a claim for an 
increased rating, and the veteran fails to report without 
good cause, the claim shall be denied.  38 C.F.R. § 3.655. 

Thus, it is the judgment of the Board that as a matter of law 
the claim for restoration of a 30 percent rating assigned for 
service-connected periodontitis is denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)


ORDER

Entitlement to restoration of a 30 percent rating assigned 
for service-connected periodontitis, currently rated as 
noncompensable, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

